— Judgment, Supreme Court, New York County (Leland DeGrasse, J.), rendered April 7, 1992, denying the application for a writ of habeas corpus and dismissing the petition seeking that relief, unanimously affirmed, without costs. The order of this Court dated April 8, 1992, releasing relator on her own recognizance is vacated, and the proceeding is remanded to Supreme Court for further proceedings (see, CPL 460.50 [5]).
Petitioner claims that her relator’s constitutional rights are violated by the lack of a transcript of a 1988 inquest at which she was found in contempt of an order of the Civil Court, New York County. At oral argument of a 1990 motion before the same Judge, who was then sitting as an Acting Justice of the Supreme Court, Bronx County, relator’s counsel waived that argument. When relator made the same argument in a subsequent appeal, the Supreme Court, Appellate Term, First Department, determined the issue to be both unpreserved, and without merit. The instant application for a writ of habeas corpus was properly denied on the ground that the issue was reached or could have been presented in the earlier appeal (People ex rel. Vaughn v Sullivan, 135 AD2d 765, 766-767). In any event, we note that the record does not support relator’s claim that the original 1988 inquest was held without minutes having been taken.
We have considered petitioner’s remaining arguments, and find them to be without merit. Concur — Sullivan, J. P., Carro, Milonas and Kupferman, JJ.